McCay, Judge.
The book of the tax receiver is the official entry of a sworn officer of a sworn statement, by the person making the return. This Court, in Lynch vs. Lively, 32 Georgia, 575, and Tolleson vs. Posey, 32 Georgia, 372, held the tax book good evidence to prove the amount of property one of the parties gave in for taxes. Judge Jenkins says in the latter case: “And there can be no more reliable evidence to show a given amount of wealth than his own verified statement, given as the measure of liability for taxation.” It may be added that section 834 of the Code makes the entry in the tax receiver’s book evidence of the fact of the return as entered, even on the trial of an indictment for false swearing. We decided in the case of Bowdre vs. Macon & Brunswick Railroad, 40 Georgia, 143, that the investment made of Confederate money by the taker of it was immaterial in the. adjustment of the equities of the parties under the Ordinance of the Convention of 1865. If we are to follow the investment when it turns out well, the same rule would require us to follow it when it turns out badly, and from one investment into another, so that there would be no end to the inquiry. We would also have to inquire when and how, and on what terms the party got the money who passed it, and so on. The only safe and just rule is that fixed by the Ordinance, to-wit: the value of the consideration, and the value of the money, then and afterwards, and at any time. The good luck, or good judgment, or good management, or bad, of the taker of it in other transactions, is not material. ,
Judgment reversed.